Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 July 2021 has been entered in which claim 1-18 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 16 April, 2020 have been reviewed and accepted by the Examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 5-6 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,665,657 (‘657). Although the claims at issue are not identical, they are not patentably distinct from each other because as discussed below.
Table 1 Comparison of Pending Claims to ‘657 Claims.
Pending claim
‘657 claim
1. a display apparatus comprising: 

a first transistor comprising a first semiconductor layer and a first gate electrode 



the first semiconductor layer comprising a silicon semiconductor; 

a second transistor comprising a second semiconductor layer and a second gate electrode 



the second semiconductor layer comprising an oxide semiconductor; 

a capacitor comprising a first electrode and a second electrode the second electrode overlapping the first electrode extending from the second semiconductor layer, and 

being spaced from a channel region of the second semiconductor layer; and 

a connection electrode directly contacting each of the first gate electrode and the second electrode of the capacitor.
1. A display apparatus comprising: 

a first transistor comprising a first semiconductor layer and a first gate electrode 

insulated from the first semiconductor layer, 

the first semiconductor layer comprising a first silicon semiconductor; 

a second transistor comprising a second semiconductor layer and a second gate electrode 

insulated from the second semiconductor layer, 

the second semiconductor layer comprising a first oxide semiconductor; and 

a capacitor comprising a first electrode and a second electrode, the second electrode overlapping the first electrode and extending from the second semiconductor layer. 

3. The display apparatus of claim 1, further comprising: 

a connection electrode contacting a face of the first gate electrode and contacting a face of the second electrode of the capacitor, 





Regarding claim 6 which depends upon claim 5, 

wherein the connection electrode directly contacts a face of the first gate electrode and directly contacts a face of the second electrode of the capacitor, 


and wherein the face of the first gate electrode and the face of the second electrode of the capacitor face a same direction.
3. The display apparatus of claim 1, further comprising: 

a connection electrode contacting a face of the first gate electrode and contacting a face of the second electrode of the capacitor, 


wherein the face of the first gate electrode and the face of the second electrode of the capacitor face a same direction.


Regarding claim 1 and referring to Table 1, it appears that pending claim 1 omits the details of the respective gate electrodes being insulated from the respective semiconductor layers.  Yet it is the case that transistors are conventionally formed by an insulator between a gate and a semiconducting channel.  Pending claim 1 and claim 1 of the ‘657 patent each describe a capacitor extending from the second semiconductor layer.  It also appears to Examiner that if the second electrode of the capacitor extends from the second semiconductor layer that is also encompasses the condition where the second electrode is spaced apart from a channel region of the semiconductor layer because the channel region is a portion of the semiconductor layer and if the electrode is not spaced apart from the channel, then it is the source or drain not a capacitor electrode.  Claim 3 described the subject matter of the connection electrode and Examiner notes that ‘directly’ contacting is a species of ‘contacting’.  In summary it appears to Examiner that the subject matter is pending claim 1 is described explicitly or implicitly in pending claim 3 as would be read by an artisan, .e.g., transistors have dielectrics isolating gates from semiconductor channels and a capacitor electrode 
Regarding claim 5, the ‘657 patent is silent as to the second electrode of the capacitor extends from a drain region of the second semiconductor layer. Examiner notes there is a recognized problem in the art, the integration of a capacitor electrode into a TFT circuit.  Furthermore, there are a finite number of locations for the electrode.  The ‘657 patent teaches that the electrode extends from the second semiconductor layer comprising the second transistor.  Furthermore, there are a finite number of locations to place the second capacitor electrode to realize its design target and an artisan could have tried each of these with a reasonable chance of successfully integrating the second electrode capacitor into the second semiconductor layer.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to try the device of claim 1 the second electrode of the capacitor extends from a drain region of the second semiconductor layer.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).  Examiner also notes that if the electrode is not spaced from the drain region then it is the drain contact, not that capacitor electrode.
Regarding claim 6, Examiner notes that ‘directly’ contacting is a species of contacting.  Accordingly, the subject matter of claim 6 is encompassed in claim 3.
Regarding claim 8, the ‘657 patent is silent as to the connection electrode is over the second electrode of the capacitor.  Examiner notes there is a recognized problem in the art, connecting the connection electrode to the second electrode of the capacitor.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Allowable Subject Matter
Claims 2-4, 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the prior art fails to disclose the device of claim 11 comprising a connection electrode contacting the first gate electrode and the second semiconductor layer, wherein a part of the connection electrode overlaps a part of the second semiconductor layer and a part of the first gate electrode.
Claims 12-18 depend directly or indirectly on claim 11 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Examiner has carefully reviewed Applicant’s remarks filed 16 June, 2021. 
Drawing objections
Examiner withdraws drawing objections.
Rejections pursuant to 35 U.S.C. § 112
Examiner withdraws rejections pursuant to 35 U.S.C. § 112.
Double Patenting Rejections:
Applicant appears to argue that ‘a connection electrode directly contacting each of the first gate electrode and the second electrode of the capacitor’ distinguishes claim 1 from the ‘657 patent.  Yet claim 3 of the ‘657 patent recites “a connection electrode contacting a face of the first gate electrode and contacting a face of the second electrode of the capacitor”.  Pending claim 1 and claim 3 of the ‘657 patent disclose a connection electrode contacting a first gate electrode and a second electrode of the capacitor.  Examiner takes the position that ‘directly’ contacting is a species of ‘contacting’ and so a species anticipates a genus.  In simpler terms, the scope of pending claim 1 is within the scope of claim 3 of the ‘657 patent because directly contacting is merely a special case of contacting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893